FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-0167
                 _____________________________

CARDERRIAL WATSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  ___________________________

On appeal from the Circuit Court for Escambia County.
W. Joel Boles, Judge.

                          May 25, 2018


PER CURIAM.

     Appellant, Carderrial Watson, appeals an order denying his
postconviction motion brought pursuant to Florida Rule of
Criminal Procedure 3.850. For the reasons discussed below, we
affirm.

     Watson was convicted of aggravated battery with a firearm
and aggravated assault with a firearm. His convictions were
affirmed on appeal, with the mandate issuing on March 18, 2015.
See Watson v. State, 158 So. 3d 572 (Fla. 1st DCA 2015) (Table).

    On February 28, 2017, Watson filed a rule 3.850 motion,
arguing that his attorney was ineffective for failing to (1) argue
that the victim’s testimony did not support the element of fear of
imminent violence, (2) object or seek suppression of ammunition
found during a search of his home, (3) negotiate a plea deal, and
(4) impeach a witness with prior inconsistent statements. On
July 3, 2017, the trial court struck the motion as facially
insufficient and provided an opportunity to amend, pursuant to
rule 3.850(f)(2). On August 8, 2017, Watson filed a rule 3.850
motion, arguing that his attorney was ineffective for (1) falsely
promising to get his charges dropped after a successful appeal,
and (2) failing to seek suppression of prior inconsistent
statements. It was not labelled as an amended motion. On
November 28, 2017, the trial court summarily denied the August
8 motion, construing it as an amended rule 3.850 motion that
remained facially insufficient after an opportunity to amend.

    It is not clear whether the August 8 motion was intended to
amend the original rule 3.850 motion in response to the trial
court’s order, or whether it was meant to be an unrelated rule
3.850 motion. If the August 8 motion was intended as an
unrelated rule 3.850 motion, it was untimely pursuant to rule
3.850(b) because it was filed more than two years after the
judgment became final. Accordingly, it should have been denied.

     If Watson meant for the August 8 motion to amend the
February 28 motion, pursuant to the court’s July 3 order, the
court was still correct in denying it. The first claim in the August
8 motion is untimely, as it is not an enlargement of an issue
raised in his original, timely rule 3.850 motion, and it was first
raised more than two years after his convictions and sentences
became final. See Lanier v. State, 826 So. 2d 460, 461 (Fla. 1st
DCA 2002); Fla. R. Crim. P. 3.850(e) (“New claims for relief
contained in an amendment need not be considered by the court
unless the amendment is filed within the time frame specified in
subdivision (b).”). Regarding the second claim in the August 8
motion, to the extent that it can be generously read as an
enlargement of the fourth claim in the original motion, it remains
facially insufficient after an opportunity to amend, and therefore
was properly denied with prejudice. See Fla. R. Crim. P.
3.850(f)(2).

    As to the claims raised in the February 28 motion that were
not repeated in the August 8 motion, those claims were also
properly denied. If Watson intended the August 8 motion to be an
amended motion, it effectively abandoned any claims it failed to

                                 2
raise. See Rincon v. State, 996 So. 2d 922, 923 (Fla. 4th DCA
2008). Conversely, if Watson meant for the August 8 motion to be
an unrelated rule 3.850 motion, the February 28 claims would
still be subject to denial due to his failure to raise them in an
amended motion within the prescribed sixty-day time period. See
Fla. R. Crim. P. 3.850(e) (“When the court has entered an order
. . . granting the defendant an opportunity to amend the motion,
any amendment to the motion must be served within 60 days.”);
Fla. R. Crim. P. 3.850(f)(2) (providing that if a defendant is given
an opportunity to amend a facially insufficient motion and he
fails to file an amended motion within the time provided, the trial
court may summarily deny the motion with prejudice).

    AFFIRMED.

OSTERHAUS, WINOKUR, and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Carderrial Watson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




                                 3